DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0044], it is unclear what the sentence “That is, the stronger the filter characteristics, the more likely even the radar detection information that is changed little is removed or the radar detection information is eased to reduce the changes in the filtering process,” means by the phrases “the more likely even the radar detection information that is changed little is removed” and “eased to reduce the changes”. The language and structure used makes it difficult to understand the reasoning behind and the process by which filter characteristics are made stronger.
In paragraph [0045], it is unclear what the sentence “That is, as the filter characteristics become weaker, even the radar detection information that is changed greatly is not removed, or the change in radar detection becomes less likely to be eased,” means by the phrases “even the radar detection information that is changed greatly is not removed” and .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition section, which acquires detection information” in claims 1, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as an acquisition section 21…”
“a search device, which transmits a search wave and receives a reflected wave” in claims 1, 12, 14, 17, 18, and 19
Sufficient support regarding the structure of this limitation is found in paragraph [0017], which states: “In Fig. 1, various sensors include a search device, which is a radar sensor 31.”
“a setting section, which sets filter characteristics” in claims 1, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a filter setting section 28.”
“a target object information detection section, which detects” in claims 1, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a target object information detection section 23...”
“a target object path prediction section, which predicts a path” in claims 1, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a target object path prediction section 24...”
“an own vehicle path prediction section, which predicts a path” in claims 1, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … an own vehicle path prediction section 25...”
“a collision determination section, which makes a determination of a collision” in claims 1, 12, and 14
Sufficient support regarding the structure of this limitation is found in paragraph [0025] of the specification, which reads: “In executing the PCS operation, the driver assistance ECU 20 executes programs stored in the ROM to function as … a collision determination section 26…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the traveling condition of the own vehicle" and “the smoothing degree”.  There is insufficient antecedent basis for these limitations in the claim. Claims 10-11, 13, and 15-16 are dependent upon claim 9 and thus inherit the aforementioned deficiencies; as such, these claims are rejected under similar reasoning. For the purposes of this examination, the limitations will be interpreted as "a traveling condition of the own vehicle" and “a smoothing degree”.
Claim 10 recites the limitations “every predetermined cycle”, “the current cycle”, and “the following cycles”.  There is insufficient antecedent basis for these limitations in the claim. Claims 11 and 13 are dependent upon claim 10 and thus inherit the aforementioned deficiencies; as such, these claims are rejected under similar reasoning. For the purposes of this examination, the limitations will be interpreted as “a predetermined cycle”, “a current cycle”, and “a following cycle”. Additionally, the claim recites the limitation “the setting section determines a predicted collision point… estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object…” renders the claim indefinite, as it is unclear as to whether or not/how the predicted collision point estimates the detectable time of the detectable distance. As it is merely a point, how does the predicted collision point manage to estimate the detectable time or distance? Is this limitation meant to be handled by a different component of the invention?
Claim 12 recites the limitations “every predetermined cycle”, “the current cycle”, and “the following cycles”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitations will be interpreted as “a predetermined cycle”, “a current cycle”, and “a following cycle”. Additionally, the claim recites the limitation “the setting section determines a predicted collision point… estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object…” renders the claim indefinite, as it is unclear as to whether or not/how the predicted collision point estimates the detectable time of the detectable distance. As it is merely a point, how does the predicted collision point manage to estimate the detectable time or distance? Is this limitation meant to be handled by a different component of the invention?
Claim 13 recites the limitation "the transmission direction of the search wave".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted as “a transmission direction of the search wave”.
Claim 14 recites the limitations “the traveling condition of the own vehicle”, “every predetermined cycle”, “the current cycle”, “the following cycles”, “the detection range”, and “the transmission direction of the search wave”.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of this examination, the limitations will be interpreted as “a traveling condition of the own vehicle”, “a predetermined cycle”, “a current cycle”, “a following cycle”, “a detection range”, and “a transmission direction of the search wave”. Additionally, the claim recites the limitation “the setting section determines a predicted collision point… estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object…” renders the claim indefinite, as it is unclear as to whether or not/how the predicted collision point estimates the detectable time of the detectable distance. As it is merely a point, how does the predicted collision point manage to estimate the detectable time or distance? Is this limitation meant to be handled by a different component of the invention?
Claim 17 recites the limitations "the traveling condition of the own vehicle" and “the smoothing degree”.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of this examination, the limitations will be interpreted as "a traveling condition of the own vehicle" and “a smoothing degree”.
Claim 18 recites the limitation “the current cycle”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted as “a current cycle”. Additionally, the claim recites the limitation “the setting section determines a predicted collision point… estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object…” renders the claim indefinite, as it is unclear as to whether or not/how the predicted collision point estimates the detectable time of the detectable distance. As it is merely a point, how does the predicted collision point manage to estimate the detectable time or distance? Is this limitation meant to be handled by a different component of the invention?
Claim 19 recites the limitations “the traveling condition of the own vehicle”, “the current cycle”, and “the following cycles”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted as “a traveling condition of the own vehicle”, “a current cycle”, and “a following cycle”. Additionally, the claim recites the limitation “in setting the filter characteristics, a predicted collision point… estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object…” renders the claim indefinite, as it is unclear as to whether or not/how the predicted collision point estimates the detectable time of the detectable distance. As it is merely a point, how does the predicted collision point manage to estimate the detectable time or distance? Is this limitation meant to be handled by a different component of the invention?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 7,124,027 B1), hereinafter Ernst, in view of Koike et al. (JP2009059082A), hereinafter Koike.

Regarding claim 9, Ernst teaches a collision determination apparatus, comprising:
an acquisition section, which acquires detection information from a search device, which transmits a search wave and receives a reflected wave reflected off a target object, the detection information being based on the reflected wave;
Ernst teaches (Col. 5 lines 26 - 63): "As described above, the preferred embodiment of the system 100 uses a forward-looking radar sensor. However, the sensor subsystem 200 can utilize a wide range of different sensor types, sensor directions, and sensor heuristics in providing information to the threat assessment subsystem 300... A stationary object processing module is yet another example of a potential module in the sensor subsystem 200. The stationary object module, described in greater detail below, allows the system 100 to differentiate between other vehicles, stationary objects, and other types of potential obstructions and hazards." It is well known in the art that RADAR functions by transmitting a radio wave which is reflected off objects and reflected back to the receiver.
a setting section, which sets filter characteristics of a filtering process used when the detection information is filtered;
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." Further, the Filter() function of Col. 36, included below, shows that the filter characteristics are set when the low pass filter is applied to the oncoming baseband signal.

    PNG
    media_image1.png
    333
    472
    media_image1.png
    Greyscale

a target object information detection section, which detects a position of the target object using the filtered detection information;
FIG. 23, shown below, demonstrates that the filtered sensory data at 306.02 is used to check for new objects at 306.04. Note that the filtered data includes positional data regarding the target, which is used to update the tracking information at 306.06.

    PNG
    media_image2.png
    809
    1195
    media_image2.png
    Greyscale

an own vehicle path prediction section, which predicts a path of an own vehicle;
Ernst teaches (Col. 11 lines 1-13): "The scene detector module 312 utilizes information from the radar sensor and other attitude sensors on the vehicle 102 hosting the system 100 ("host vehicle") to predict the path of the host vehicle."
and a collision determination section, which makes a determination of a collision between the own vehicle and the target object based on the path of the target object … and the path of the own vehicle predicted by the own vehicle path prediction section,
Ernst teaches (Col. 12 lines 1-16): "A threat detector module 318 uses the input from the scene and path detector module 312. The threat detector module 318 applies one or more threat detection heuristics to determine what objects present a potential threat... A collision warning detector module 412 is part of the feedback system 400. The module 412 applies one or more collision warning heuristics that process the detected objects that are considered potential threats and determine if a collision warning should be issued..." Ernst further teaches (Col. 62 lines 35 - 49): "FIG. 26 is a data flow diagram illustrating a threat assessment heuristic… At 318.06, the system 100 can check the path of the host vehicle so that at 318.08, a check for crossing vehicles can be made." Function CheckForCrossingVehicles()from Col. 63, included below, shows that the predicted host vehicle path and predicted object path are compared when checking for crossing vehicles.

    PNG
    media_image3.png
    715
    465
    media_image3.png
    Greyscale

wherein the setting section estimates a detectable time or a detectable distance in which the position of the target object can be detected in the path of the target object based on the position of the target object and the traveling condition of the own vehicle
Ernst teaches (Col. 48-49) trackData[object #], included partially below, which demonstrates that for each tracked object, the straight line distance from the host vehicle to the center of the tracked object is known. This length is based on both the position of the target object and a traveling condition of the own vehicle, as the distance is just as dependent upon the position of the own vehicle (i.e., a traveling condition of the own vehicle) as it does upon the position of the target object.

    PNG
    media_image4.png
    857
    506
    media_image4.png
    Greyscale

the filtering process is a smoothing process that inhibits changes in the detection information,
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." It is well known in the art that anti-aliasing serves to minimize distortion artifacts (i.e., aliasing). Thus, anti-aliasing the data serves to smooth the data by minimizing distortion.
However, Ernst does not outright teach the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Koike teaches object detection for a vehicle, comprising:
a target object path prediction section, which predicts a path of the target object based on changes in the position of the target object detected by the target object information detection section;
Koike teaches ([0020]): "For example, as shown in FIG. 4, the relative state quantity calculator 32 calculates the outline of the object from a plurality of reflection points detected on the side of the object (for example, another vehicle) present in the detection area of the radar device 15 To calculate the linear movement locus with respect to the gravity center position of the object based on the relative velocity between the vehicle and the object and the absolute position of the object..."
and sets the filter characteristics in accordance with the detectable time or the detectable distance that has been estimated,
Koike teaches ([0009]): "According to the object detection device for a vehicle according to a first aspect of the present invention, the filter time constant is changed based on the distance of the object to the traveling locus of the own vehicle."
and the setting section sets the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long.
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst to incorporate the teachings of Koike to provide the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Ernst and Koike are directed towards similar endeavors (i.e., collision determination), and it would be beneficial to implement the target object path prediction of Koike, as doing so would allow for greater awareness of the potential future movement of the target object. Further, increasing the filter degree as a function of distance is beneficial, as further distances may result in greater sensor error/inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.

Regarding claim 17, Ernst teaches a collision determination method, comprising:
acquiring detection information from a search device, which transmits a search wave and receives a reflected wave reflected off a target object, the detection information being based on the reflected wave;
Ernst teaches (Col. 5 lines 26 - 63): "As described above, the preferred embodiment of the system 100 uses a forward-looking radar sensor. However, the sensor subsystem 200 can utilize a wide range of different sensor types, sensor directions, and sensor heuristics in providing information to the threat assessment subsystem 300... A stationary object processing module is yet another example of a potential module in the sensor subsystem 200. The stationary object module, described in greater detail below, allows the system 100 to differentiate between other vehicles, stationary objects, and other types of potential obstructions and hazards." It is well known in the art that RADAR functions by transmitting a radio wave which is reflected off objects and reflected back to the receiver.
setting filter characteristics of a filtering process used when the detection information is filtered;
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." Further, the Filter() function of Col. 36, included above, shows that the filter characteristics are set when the low pass filter is applied to the oncoming baseband signal.
detecting a position of the target object using the filtered detection information;
FIG. 23, shown above, demonstrates that the filtered sensory data at 306.02 is used to check for new objects at 306.04. Note that the filtered data includes positional data regarding the target, which is used to update the tracking information at 306.06.
predicting a path of an own vehicle;
Ernst teaches (Col. 11 lines 1-13): "The scene detector module 312 utilizes information from the radar sensor and other attitude sensors on the vehicle 102 hosting the system 100 ("host vehicle") to predict the path of the host vehicle."
and determining whether the own vehicle will collide with the target object based on the predicted path of the target object and the predicted path of the own vehicle,
Ernst teaches (Col. 12 lines 1-16): "A threat detector module 318 uses the input from the scene and path detector module 312. The threat detector module 318 applies one or more threat detection heuristics to determine what objects present a potential threat... A collision warning detector module 412 is part of the feedback system 400. The module 412 applies one or more collision warning heuristics that process the detected objects that are considered potential threats and determine if a collision warning should be issued..." Ernst further teaches (Col. 62 lines 35 - 49): "FIG. 26 is a data flow diagram illustrating a threat assessment heuristic… At 318.06, the system 100 can check the path of the host vehicle so that at 318.08, a check for crossing vehicles can be made." Function CheckForCrossingVehicles()from Col. 63, included above, shows that the predicted host vehicle path and predicted object path are compared when checking for crossing vehicles.
wherein in setting the filter characteristics, estimating a detectable time or a detectable distance in which the position of the target object can be detected in the path of the target object based on the position of the target object and the traveling condition of the own vehicle
Ernst teaches (Col. 48-49) trackData[object #], included partially above, which demonstrates that for each tracked object, the straight line distance from the host vehicle to the center of the tracked object is known. This length is based on both the position of the target object and a traveling condition of the own vehicle, as the distance is just as dependent upon the position of the own vehicle (i.e., a traveling condition of the own vehicle) as it does upon the position of the target object.
the filtering process is a smoothing process that inhibits changes in the detection information,
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." It is well known in the art that anti-aliasing serves to minimize distortion artifacts (i.e., aliasing). Thus, anti-aliasing the data serves to smooth the data by minimizing distortion.
However, Ernst does not outright teach the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Koike teaches object detection for a vehicle, comprising:
predicting a path of the target object based on changes in the detected position of the target object;
Koike teaches ([0020]): "For example, as shown in FIG. 4, the relative state quantity calculator 32 calculates the outline of the object from a plurality of reflection points detected on the side of the object (for example, another vehicle) present in the detection area of the radar device 15 To calculate the linear movement locus with respect to the gravity center position of the object based on the relative velocity between the vehicle and the object and the absolute position of the object..."
and setting the filter characteristics in accordance with the detectable time or the detectable distance that has been estimated;
Koike teaches ([0009]): "According to the object detection device for a vehicle according to a first aspect of the present invention, the filter time constant is changed based on the distance of the object to the traveling locus of the own vehicle."
and the filter characteristics is set so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long.
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst to incorporate the teachings of Koike to provide the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Ernst and Koike are directed towards similar endeavors (i.e., collision determination), and it would be beneficial to implement the target object path prediction of Koike, as doing so would allow for greater awareness of the potential future movement of the target object. Further, increasing the filter degree as a function of distance is beneficial, as further distances may result in greater inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst and Koike in view of Yabushita et al. (US 2010/0324771 A1), hereinafter Yabushita.

Regarding claim 10, Ernst and Koike teach the aforementioned limitations of claim 9. Ernst further teaches:
the acquisition section is configured to acquire the detection information at every predetermined cycle,
Ernst teaches (Col. 24 lines 4-10): "If, for example, the system 100 initially requires five samples to provide accurate estimates of range and speed and the system samples at 20 Hz…"
However, Ernst does not each setting the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated. Koike further teaches:
and sets the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated.
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to further incorporate the teachings of Koike to provide setting the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated. Increasing the filter degree as a function of distance is beneficial, as further distances may result in greater sensor error/inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.
However, neither Ernst nor Koike outright teach the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Yabushita teaches an autonomous moving body capable of identifying a collision prediction point, comprising:
and the setting section determines a predicted collision point, which is an intersection of the path of the own vehicle predicted in the current cycle by the own vehicle path prediction section and the path of the target object predicted in the current cycle by the target object path prediction section,
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P."
estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point,
Yabushita teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Yabushita to provide the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Doing so would be advantageous, as identifying and measuring the distance to the predicted collision point serves to provide the vehicle with information that may assist in avoidance or mitigation procedures. For instance, detecting the distance based on the distance from the own vehicle to the target object provides the system with the amount of distance the vehicle has available to avoid the collision (e.g., through avoidance maneuvers).

Claims 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Koike, and Yabushita in view of Hiramatsu et al. (US 9,841,768 B2), hereinafter Hiramatsu.

Regarding claim 11, Ernst, Koike, and Yabushita teach the aforementioned limitations of claim 10. Ernst further teaches:
a detection range of the target object by the search device is set in advance,
Ernst teaches (Col. 9 lines 39 - 42): "The scanner control module 204 controls the use of the sensor, including any movement of the sensor and the range of the sensor data that is obtained with the sensor."
However, neither Ernst, Koike, nor Yabushita outright teach the estimation of the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range. Hiramatsu teaches an autonomous travelling service vehicle, comprising:
and if the determined predicted collision point exists outside the detection range, the setting section estimates the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range.
Hiramatsu teaches (Col. 9 lines 35 - 47): "A distance A from the front end of the vehicle body to the forward edge of the field is calculated (S1), and the distance A to the edge of the field is compared with the maximum length L1 of the obstacle sensor 41 (S2). When the distance A to the edge of the field is longer than the maximum length L1, the detection distance L is maintained at the maximum length L1 (S3) and the control is shifted to a step S4."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to incorporate the teachings of Hiramatsu to provide the estimation of the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range. Doing so is advantageous, as it provides the system with a detectable distance even in a scenario where such a distance is not readily obtainable (i.e., in the immediate case where the predicted collision point exists outside the detection range). By providing at least this distance, the system is able to continue performing calculations and determinations to help keep the vehicle and its occupants safe.
Regarding claim 12, Ernst teaches a collision determination apparatus, comprising:
an acquisition section, which acquires detection information from a search device, which transmits a search wave and receives a reflected wave reflected off a target object, the detection information being based on the reflected wave;
Ernst teaches (Col. 5 lines 26 - 63): "As described above, the preferred embodiment of the system 100 uses a forward-looking radar sensor. However, the sensor subsystem 200 can utilize a wide range of different sensor types, sensor directions, and sensor heuristics in providing information to the threat assessment subsystem 300... A stationary object processing module is yet another example of a potential module in the sensor subsystem 200. The stationary object module, described in greater detail below, allows the system 100 to differentiate between other vehicles, stationary objects, and other types of potential obstructions and hazards." It is well known in the art that RADAR functions by transmitting a radio wave which is reflected off objects and reflected back to the receiver.
a setting section, which sets filter characteristics of a filtering process used when the detection information is filtered;
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." Further, the Filter() function of Col. 36, included above, shows that the filter characteristics are set when the low pass filter is applied to the oncoming baseband signal.
a target object information detection section, which detects a position of the target object using the filtered detection information;
FIG. 23, shown above, demonstrates that the filtered sensory data at 306.02 is used to check for new objects at 306.04. Note that the filtered data includes positional data regarding the target, which is used to update the tracking information at 306.06.
an own vehicle path prediction section, which predicts a path of an own vehicle;
Ernst teaches (Col. 11 lines 1-13): "The scene detector module 312 utilizes information from the radar sensor and other attitude sensors on the vehicle 102 hosting the system 100 ("host vehicle") to predict the path of the host vehicle."
and a collision determination section, which makes a determination of a collision between the own vehicle and the target object based on the path of the target object … and the path of the own vehicle predicted by the own vehicle path prediction section,
Ernst teaches (Col. 12 lines 1-16): "A threat detector module 318 uses the input from the scene and path detector module 312. The threat detector module 318 applies one or more threat detection heuristics to determine what objects present a potential threat... A collision warning detector module 412 is part of the feedback system 400. The module 412 applies one or more collision warning heuristics that process the detected objects that are considered potential threats and determine if a collision warning should be issued..." Ernst further teaches (Col. 62 lines 35 - 49): "FIG. 26 is a data flow diagram illustrating a threat assessment heuristic… At 318.06, the system 100 can check the path of the host vehicle so that at 318.08, a check for crossing vehicles can be made." Function CheckForCrossingVehicles()from Col. 63, included above, shows that the predicted host vehicle path and predicted object path are compared when checking for crossing vehicles.
wherein the setting section estimates a detectable time or a detectable distance in which the position of the target object can be detected in the path of the target object based on the position of the target object and the traveling condition of the own vehicle
Ernst teaches (Col. 48-49) trackData[object #], included partially above, which demonstrates that for each tracked object, the straight line distance from the host vehicle to the center of the tracked object is known. This length is based on both the position of the target object and a traveling condition of the own vehicle, as the distance is just as dependent upon the position of the own vehicle (i.e., a traveling condition of the own vehicle) as it does upon the position of the target object.
the acquisition section is configured to acquire the detection information at every predetermined cycle;
Ernst teaches (Col. 24 lines 4-10): "If, for example, the system 100 initially requires five samples to provide accurate estimates of range and speed and the system samples at 20 Hz…"
a detection range of the target object by the search device is set in advance,
Ernst teaches (Col. 9 lines 39 - 42): "The scanner control module 204 controls the use of the sensor, including any movement of the sensor and the range of the sensor data that is obtained with the sensor."
However, Ernst does not outright teach the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Koike teaches object detection for a vehicle, comprising:
a target object path prediction section, which predicts a path of the target object based on changes in the position of the target object detected by the target object information detection section;
Koike teaches ([0020]): "For example, as shown in FIG. 4, the relative state quantity calculator 32 calculates the outline of the object from a plurality of reflection points detected on the side of the object (for example, another vehicle) present in the detection area of the radar device 15 To calculate the linear movement locus with respect to the gravity center position of the object based on the relative velocity between the vehicle and the object and the absolute position of the object..."
and sets the filter characteristics in accordance with the detectable time or the detectable distance that has been estimated;
Koike teaches ([0009]): "According to the object detection device for a vehicle according to a first aspect of the present invention, the filter time constant is changed based on the distance of the object to the traveling locus of the own vehicle."
and sets the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated;
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst to incorporate the teachings of Koike to provide the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Ernst and Koike are directed towards similar endeavors (i.e., collision determination), and it would be beneficial to implement the target object path prediction of Koike, as doing so would allow for greater awareness of the potential future movement of the target object. Further, increasing the filter degree as a function of distance is beneficial, as further distances may result in greater sensor error/inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.
However, neither Ernst nor Koike outright teach the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Yabushita teaches an autonomous moving body capable of identifying a collision prediction point, comprising:
the setting section determines a predicted collision point, which is an intersection of the path of the own vehicle predicted in the current cycle by the own vehicle path prediction section and the path of the target object predicted in the current cycle by the target object path prediction section,
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P."
estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point,
Yabushita teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Yabushita to provide the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Doing so would be advantageous, as identifying and measuring the distance to the predicted collision point serves to provide the vehicle with information that may assist in avoidance or mitigation procedures. For instance, detecting the distance based on the distance from the own vehicle to the target object provides the system with the amount of distance the vehicle has available to avoid the collision (e.g., through avoidance maneuvers).
However, neither Ernst, Koike, nor Yabushita outright teach the estimation of the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range. Hiramatsu teaches an autonomous travelling service vehicle, comprising:
and if the determined predicted collision point exists outside the detection range, the setting section estimates the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range.
Hiramatsu teaches (Col. 9 lines 35 - 47): "A distance A from the front end of the vehicle body to the forward edge of the field is calculated (S1), and the distance A to the edge of the field is compared with the maximum length L1 of the obstacle sensor 41 (S2). When the distance A to the edge of the field is longer than the maximum length L1, the detection distance L is maintained at the maximum length L1 (S3) and the control is shifted to a step S4."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to incorporate the teachings of Hiramatsu to provide the estimation of the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range. Doing so is advantageous, as it provides the system with a detectable distance even in a scenario where such a distance is not readily obtainable (i.e., in the immediate case where the predicted collision point exists outside the detection range). By providing at least this distance, the system is able to continue performing calculations and determinations to help keep the vehicle and its occupants safe.

Regarding claim 18, Ernst teaches a collision determination method, comprising:
acquiring detection information from a search device, which transmits a search wave and receives a reflected wave reflected off a target object, the detection information being based on the reflected wave;
Ernst teaches (Col. 5 lines 26 - 63): "As described above, the preferred embodiment of the system 100 uses a forward-looking radar sensor. However, the sensor subsystem 200 can utilize a wide range of different sensor types, sensor directions, and sensor heuristics in providing information to the threat assessment subsystem 300... A stationary object processing module is yet another example of a potential module in the sensor subsystem 200. The stationary object module, described in greater detail below, allows the system 100 to differentiate between other vehicles, stationary objects, and other types of potential obstructions and hazards." It is well known in the art that RADAR functions by transmitting a radio wave which is reflected off objects and reflected back to the receiver.
setting filter characteristics of a filtering process used when the detection information is filtered;
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." Further, the Filter() function of Col. 36, included above, shows that the filter characteristics are set when the low pass filter is applied to the oncoming baseband signal.
detecting a position of the target object using the filtered detection information;
FIG. 23, shown above, demonstrates that the filtered sensory data at 306.02 is used to check for new objects at 306.04. Note that the filtered data includes positional data regarding the target, which is used to update the tracking information at 306.06.
predicting a path of an own vehicle;
Ernst teaches (Col. 11 lines 1-13): "The scene detector module 312 utilizes information from the radar sensor and other attitude sensors on the vehicle 102 hosting the system 100 ("host vehicle") to predict the path of the host vehicle."
and determining whether the own vehicle will collide with the target object based on the predicted path of the target object and the predicted path of the own vehicle,
Ernst teaches (Col. 12 lines 1-16): "A threat detector module 318 uses the input from the scene and path detector module 312. The threat detector module 318 applies one or more threat detection heuristics to determine what objects present a potential threat... A collision warning detector module 412 is part of the feedback system 400. The module 412 applies one or more collision warning heuristics that process the detected objects that are considered potential threats and determine if a collision warning should be issued..." Ernst further teaches (Col. 62 lines 35 - 49): "FIG. 26 is a data flow diagram illustrating a threat assessment heuristic… At 318.06, the system 100 can check the path of the host vehicle so that at 318.08, a check for crossing vehicles can be made." Function CheckForCrossingVehicles()from Col. 63, included above, shows that the predicted host vehicle path and predicted object path are compared when checking for crossing vehicles.
wherein in setting the filter characteristics, estimating a detectable time or a detectable distance in which the position of the target object can be detected in the path of the target object based on the position of the target object and the traveling condition of the own vehicle
Ernst teaches (Col. 48-49) trackData[object #], included partially above, which demonstrates that for each tracked object, the straight line distance from the host vehicle to the center of the tracked object is known. This length is based on both the position of the target object and a traveling condition of the own vehicle, as the distance is just as dependent upon the position of the own vehicle (i.e., a traveling condition of the own vehicle) as it does upon the position of the target object.
in acquiring detection information, the detection information is acquired at predetermined intervals,
Ernst teaches (Col. 24 lines 4-10): "If, for example, the system 100 initially requires five samples to provide accurate estimates of range and speed and the system samples at 20 Hz…"
a detection range of the target object by the search device is set in advance,
Ernst teaches (Col. 9 lines 39 - 42): "The scanner control module 204 controls the use of the sensor, including any movement of the sensor and the range of the sensor data that is obtained with the sensor."
However, Ernst does not outright teach the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Koike teaches object detection for a vehicle, comprising:
predicting a path of the target object based on changes in the detected position of the target object;
Koike teaches ([0020]): "For example, as shown in FIG. 4, the relative state quantity calculator 32 calculates the outline of the object from a plurality of reflection points detected on the side of the object (for example, another vehicle) present in the detection area of the radar device 15 To calculate the linear movement locus with respect to the gravity center position of the object based on the relative velocity between the vehicle and the object and the absolute position of the object..."
and setting the filter characteristics in accordance with the detectable time or the detectable distance that has been estimated;
Koike teaches ([0009]): "According to the object detection device for a vehicle according to a first aspect of the present invention, the filter time constant is changed based on the distance of the object to the traveling locus of the own vehicle." 
and sets the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated;
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst to incorporate the teachings of Koike to provide the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Ernst and Koike are directed towards similar endeavors (i.e., collision determination), and it would be beneficial to implement the target object path prediction of Koike, as doing so would allow for greater awareness of the potential future movement of the target object. Further, increasing the filter degree as a function of distance is beneficial, as further distances may result in greater sensor error/inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.
However, neither Ernst nor Koike outright teach the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Yabushita teaches an autonomous moving body capable of identifying a collision prediction point, comprising:
in setting the filter characteristics, a predicted collision point, which is an intersection of the path of the own vehicle predicted in the current cycle in predicting a path of an own vehicle step and the path of the target object predicted in the current cycle in predicting a path of the target object step, estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point,
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P." Yabushita further teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Yabushita to provide the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Doing so would be advantageous, as identifying and measuring the distance to the predicted collision point serves to provide the vehicle with information that may assist in avoidance or mitigation procedures. For instance, detecting the distance based on the distance from the own vehicle to the target object provides the system with the amount of distance the vehicle has available to avoid the collision (e.g., through avoidance maneuvers).
However, neither Ernst, Koike, nor Yabushita outright teach the estimation of the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range. Hiramatsu teaches an autonomous travelling service vehicle, comprising:
and in setting the filter characteristics, if the determined predicted collision point exists outside the detection range, the detectable distance or the detectable time is estimated in accordance with the distance from the position of the target object to an outermost position of the detection range.
Hiramatsu teaches (Col. 9 lines 35 - 47): "A distance A from the front end of the vehicle body to the forward edge of the field is calculated (S1), and the distance A to the edge of the field is compared with the maximum length L1 of the obstacle sensor 41 (S2). When the distance A to the edge of the field is longer than the maximum length L1, the detection distance L is maintained at the maximum length L1 (S3) and the control is shifted to a step S4."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to incorporate the teachings of Hiramatsu to provide the estimation of the detectable distance or the detectable time in accordance with the distance from the position of the target object to an outermost position of the detection range. Doing so is advantageous, as it provides the system with a detectable distance even in a scenario where such a distance is not readily obtainable (i.e., in the immediate case where the predicted collision point exists outside the detection range). By providing at least this distance, the system is able to continue performing calculations and determinations to help keep the vehicle and its occupants safe.

Claims 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Koike, and Yabushita in view of Kentley et al. (US 2017/0120902 A1), hereinafter Kentley.

Regarding claim 13, Ernst, Koike, and Yabushita teach the aforementioned limitations of claim 10. Ernst further teaches:
the detection range of the target object by the search device is set in advance,
Ernst teaches (Col. 9 lines 39 - 42): "The scanner control module 204 controls the use of the sensor, including any movement of the sensor and the range of the sensor data that is obtained with the sensor."
However, Ernst and Koike do not outright teach the estimation of the detectable distance or the detectable time in accordance with the shorter one of the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point. Yabushita further teaches:
and if the intersection of the path of the target object and the transmission direction of the search wave from the search device...exists in the detection range, the setting section estimates the detectable distance or the detectable time in accordance with the shorter one of the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point.
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P." Yabushita further teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10." The Examiner notes that the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point are the same, as the predicted collision point is defined as the intersection in the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to further incorporate the teachings of Yabushita to provide the estimation of the detectable distance or the detectable time in accordance with the shorter one of the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point. Doing so would be advantageous, as identifying and measuring the distance to the predicted collision point serves to provide the vehicle with information that may assist in avoidance or mitigation procedures. For instance, detecting the distance based on the distance from the own vehicle to the target object provides the system with the amount of distance the vehicle has available to avoid the collision (e.g., through avoidance maneuvers).
However, neither Ernst, Koike, nor Yabushita explicitly teach a scenario in which the transmission direction of the search wave from the search device and the path of the target object are orthogonal. Kentley teaches a resilient safety system for a robotic vehicle, comprising:
...which are orthogonal to each other…
Kentley teaches ([0151]): "Further to FIG. 13A, an object 1334 having predicted location Lo may be approaching the autonomous vehicle 100 from one of its sides such that a trajectory Tav of the autonomous vehicle 100 is approximately perpendicular to a predicted object path of the object 1334." The Examiner notes that, when using front-facing RADAR as in Ernst and the vehicle is traveling in a forward direction, the transmission direction of the search wave would be parallel with the trajectory of the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to incorporate the teachings of Kentley to provide a scenario in which the transmission direction of the search wave from the search device and the path of the target object are orthogonal. Utilizing the teachings of Kentley to account for such a scenario would be advantageous, as there are many common driving scenarios that meet the orthogonality requirement (e.g., cars arranged orthogonally at four-way stop signs or traffic lights). Given the likelihood of encountering such a scenario, it then follows that one of ordinary skill in the art would be motivated to account for orthogonal driving/detecting scenarios so as to enable detection, tracking, and avoidance to protect the own vehicle and its occupants.

Regarding claim 14, Ernst teaches a collision determination apparatus, comprising:
an acquisition section, which acquires detection information from a search device, which transmits a search wave and receives a reflected wave reflected off a target object, the detection information being based on the reflected wave;
Ernst teaches (Col. 5 lines 26 - 63): "As described above, the preferred embodiment of the system 100 uses a forward-looking radar sensor. However, the sensor subsystem 200 can utilize a wide range of different sensor types, sensor directions, and sensor heuristics in providing information to the threat assessment subsystem 300... A stationary object processing module is yet another example of a potential module in the sensor subsystem 200. The stationary object module, described in greater detail below, allows the system 100 to differentiate between other vehicles, stationary objects, and other types of potential obstructions and hazards." It is well known in the art that RADAR functions by transmitting a radio wave which is reflected off objects and reflected back to the receiver.
a setting section, which sets filter characteristics of a filtering process used when the detection information is filtered;
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." Further, the Filter() function of Col. 36, included above, shows that the filter characteristics are set when the low pass filter is applied to the oncoming baseband signal.
a target object information detection section, which detects a position of the target object using the filtered detection information;
FIG. 23, shown above, demonstrates that the filtered sensory data at 306.02 is used to check for new objects at 306.04. Note that the filtered data includes positional data regarding the target, which is used to update the tracking information at 306.06.
an own vehicle path prediction section, which predicts a path of an own vehicle;
Ernst teaches (Col. 11 lines 1-13): "The scene detector module 312 utilizes information from the radar sensor and other attitude sensors on the vehicle 102 hosting the system 100 ("host vehicle") to predict the path of the host vehicle."
and a collision determination section, which makes a determination of a collision between the own vehicle and the target object based on the path of the target object … and the path of the own vehicle predicted by the own vehicle path prediction section,
Ernst teaches (Col. 12 lines 1-16): "A threat detector module 318 uses the input from the scene and path detector module 312. The threat detector module 318 applies one or more threat detection heuristics to determine what objects present a potential threat... A collision warning detector module 412 is part of the feedback system 400. The module 412 applies one or more collision warning heuristics that process the detected objects that are considered potential threats and determine if a collision warning should be issued..." Ernst further teaches (Col. 62 lines 35 - 49): "FIG. 26 is a data flow diagram illustrating a threat assessment heuristic… At 318.06, the system 100 can check the path of the host vehicle so that at 318.08, a check for crossing vehicles can be made." Function CheckForCrossingVehicles()from Col. 63, included above, shows that the predicted host vehicle path and predicted object path are compared when checking for crossing vehicles.
wherein the setting section estimates a detectable time or a detectable distance in which the position of the target object can be detected in the path of the target object based on the position of the target object and the traveling condition of the own vehicle
Ernst teaches (Col. 48-49) trackData[object #], included partially above, which demonstrates that for each tracked object, the straight line distance from the host vehicle to the center of the tracked object is known. This length is based on both the position of the target object and a traveling condition of the own vehicle, as the distance is just as dependent upon the position of the own vehicle (i.e., a traveling condition of the own vehicle) as it does upon the position of the target object.
the acquisition section is configured to acquire the detection information at every predetermined cycle;
Ernst teaches (Col. 24 lines 4-10): "If, for example, the system 100 initially requires five samples to provide accurate estimates of range and speed and the system samples at 20 Hz…"
the detection range of the target object by the search device is set in advance,
Ernst teaches (Col. 9 lines 39 - 42): "The scanner control module 204 controls the use of the sensor, including any movement of the sensor and the range of the sensor data that is obtained with the sensor."
However, Ernst does not outright teach the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Koike teaches object detection for a vehicle, comprising:
a target object path prediction section, which predicts a path of the target object based on changes in the position of the target object detected by the target object information detection section;
Koike teaches ([0020]): "For example, as shown in FIG. 4, the relative state quantity calculator 32 calculates the outline of the object from a plurality of reflection points detected on the side of the object (for example, another vehicle) present in the detection area of the radar device 15 To calculate the linear movement locus with respect to the gravity center position of the object based on the relative velocity between the vehicle and the object and the absolute position of the object..."
and sets the filter characteristics in accordance with the detectable time or the detectable distance that has been estimated;
Koike teaches ([0009]): "According to the object detection device for a vehicle according to a first aspect of the present invention, the filter time constant is changed based on the distance of the object to the traveling locus of the own vehicle." 
and sets the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated;
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst to incorporate the teachings of Koike to provide the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Ernst and Koike are directed towards similar endeavors (i.e., collision determination), and it would be beneficial to implement the target object path prediction of Koike, as doing so would allow for greater awareness of the potential future movement of the target object. Further, increasing the filter degree as a function of distance is beneficial, as further distances may result in greater sensor error/inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.
However, neither Ernst nor Koike outright teach the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Yabushita teaches an autonomous moving body capable of identifying a collision prediction point, comprising:
the setting section determines a predicted collision point, which is an intersection of the path of the own vehicle predicted in the current cycle by the own vehicle path prediction section and the path of the target object predicted in the current cycle by the target object path prediction section,
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P."
estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point,
Yabushita teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10."
and if the intersection of the path of the target object and the transmission direction of the search wave from the search device ... exists in the detection range, the setting section estimates the detectable distance or the detectable time in accordance with the shorter one of the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point.
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P." Yabushita further teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10." The Examiner notes that the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point are the same, as the predicted collision point is defined as the intersection in the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Yabushita to provide the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Doing so would be advantageous, as identifying and measuring the distance to the predicted collision point serves to provide the vehicle with information that may assist in avoidance or mitigation procedures. For instance, detecting the distance based on the distance from the own vehicle to the target object provides the system with the amount of distance the vehicle has available to avoid the collision (e.g., through avoidance maneuvers).
However, neither Ernst, Koike, nor Yabushita explicitly teach a scenario in which the transmission direction of the search wave from the search device and the path of the target object are orthogonal. Kentley teaches a resilient safety system for a robotic vehicle, comprising:
...which are orthogonal to each other…
Kentley teaches ([0151]): "Further to FIG. 13A, an object 1334 having predicted location Lo may be approaching the autonomous vehicle 100 from one of its sides such that a trajectory Tav of the autonomous vehicle 100 is approximately perpendicular to a predicted object path of the object 1334." The Examiner notes that, when using front-facing RADAR as in Ernst and the vehicle is traveling in a forward direction, the transmission direction of the search wave would be parallel with the trajectory of the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to incorporate the teachings of Kentley to provide a scenario in which the transmission direction of the search wave from the search device and the path of the target object are orthogonal. Utilizing the teachings of Kentley to account for such a scenario would be advantageous, as there are many common driving scenarios that meet the orthogonality requirement (e.g., cars arranged orthogonally at four-way stop signs or traffic lights). Given the likelihood of encountering such a scenario, it then follows that one of ordinary skill in the art would be motivated to account for orthogonal driving/detecting scenarios so as to enable detection, tracking, and avoidance to protect the own vehicle and its occupants.
Regarding claim 19, Ernst teaches a collision determination method, comprising:
acquiring detection information from a search device, which transmits a search wave and receives a reflected wave reflected off a target object, the detection information being based on the reflected wave;
Ernst teaches (Col. 5 lines 26 - 63): "As described above, the preferred embodiment of the system 100 uses a forward-looking radar sensor. However, the sensor subsystem 200 can utilize a wide range of different sensor types, sensor directions, and sensor heuristics in providing information to the threat assessment subsystem 300... A stationary object processing module is yet another example of a potential module in the sensor subsystem 200. The stationary object module, described in greater detail below, allows the system 100 to differentiate between other vehicles, stationary objects, and other types of potential obstructions and hazards." It is well known in the art that RADAR functions by transmitting a radio wave which is reflected off objects and reflected back to the receiver.
setting filter characteristics of a filtering process used when the detection information is filtered;
Ernst teaches (Col. 35 lines 20-42): "FIG. 20 is a process flow diagram of a sensor heuristic performed by the sensory subsystem 200. The particular embodiment that is illustrated relates to a system 100 with a baseband radar sensor. As discussed above, the transceiver 206 sends an unfiltered sensor data to the sensor subsystem 200. A filter 200.02 receives the data with a range law filter that also acts as the anti-aliasing filter." Further, the Filter() function of Col. 36, included above, shows that the filter characteristics are set when the low pass filter is applied to the oncoming baseband signal.
detecting a position of the target object using the filtered detection information;
FIG. 23, shown above, demonstrates that the filtered sensory data at 306.02 is used to check for new objects at 306.04. Note that the filtered data includes positional data regarding the target, which is used to update the tracking information at 306.06.
predicting a path of an own vehicle;
Ernst teaches (Col. 11 lines 1-13): "The scene detector module 312 utilizes information from the radar sensor and other attitude sensors on the vehicle 102 hosting the system 100 ("host vehicle") to predict the path of the host vehicle."
and determining whether the own vehicle will collide with the target object based on the predicted path of the target object and the predicted path of the own vehicle,
Ernst teaches (Col. 12 lines 1-16): "A threat detector module 318 uses the input from the scene and path detector module 312. The threat detector module 318 applies one or more threat detection heuristics to determine what objects present a potential threat... A collision warning detector module 412 is part of the feedback system 400. The module 412 applies one or more collision warning heuristics that process the detected objects that are considered potential threats and determine if a collision warning should be issued..." Ernst further teaches (Col. 62 lines 35 - 49): "FIG. 26 is a data flow diagram illustrating a threat assessment heuristic… At 318.06, the system 100 can check the path of the host vehicle so that at 318.08, a check for crossing vehicles can be made." Function CheckForCrossingVehicles()from Col. 63, included above, shows that the predicted host vehicle path and predicted object path are compared when checking for crossing vehicles.
wherein in setting the filter characteristics, estimating a detectable time or a detectable distance in which the position of the target object can be detected in the path of the target object based on the position of the target object and the traveling condition of the own vehicle
Ernst teaches (Col. 48-49) trackData[object #], included partially above, which demonstrates that for each tracked object, the straight line distance from the host vehicle to the center of the tracked object is known. This length is based on both the position of the target object and a traveling condition of the own vehicle, as the distance is just as dependent upon the position of the own vehicle (i.e., a traveling condition of the own vehicle) as it does upon the position of the target object.
in acquiring detection information, the detection information is acquired at predetermined intervals,
Ernst teaches (Col. 24 lines 4-10): "If, for example, the system 100 initially requires five samples to provide accurate estimates of range and speed and the system samples at 20 Hz…"
the detection range of the target object by the search device is set in advance,
Ernst teaches (Col. 9 lines 39 - 42): "The scanner control module 204 controls the use of the sensor, including any movement of the sensor and the range of the sensor data that is obtained with the sensor."
However, Ernst does not outright teach the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Koike teaches object detection for a vehicle, comprising:
predicting a path of the target object based on changes in the detected position of the target object;
Koike teaches ([0020]): "For example, as shown in FIG. 4, the relative state quantity calculator 32 calculates the outline of the object from a plurality of reflection points detected on the side of the object (for example, another vehicle) present in the detection area of the radar device 15 To calculate the linear movement locus with respect to the gravity center position of the object based on the relative velocity between the vehicle and the object and the absolute position of the object..."
and setting the filter characteristics in accordance with the detectable time or the detectable distance that has been estimated;
Koike teaches ([0009]): "According to the object detection device for a vehicle according to a first aspect of the present invention, the filter time constant is changed based on the distance of the object to the traveling locus of the own vehicle." 
and sets the filter characteristics in the following cycles based on the detectable time or the detectable distance that has been estimated;
Koike teaches ([0017]): "For example, with respect to an object having the same relative distance to the vehicle, the relative speed correction unit 34 changes the filter time constant to increase as the distance of the object to the traveling locus of the vehicle increases." The Examiner notes that as the distance increases, future cycles of data acquisition would use the changed filter time constant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst to incorporate the teachings of Koike to provide the prediction of a path of the target object based on changes in position of the target object and setting the filter characteristics so that the smoothing degree of inhibiting the changes in the detection information is increased when the detectable time or the detectable distance is short compared to when the detectable time or the detectable distance is long. Ernst and Koike are directed towards similar endeavors (i.e., collision determination), and it would be beneficial to implement the target object path prediction of Koike, as doing so would allow for greater awareness of the potential future movement of the target object. Further, increasing the filter degree as a function of distance is beneficial, as further distances may result in greater sensor error/inaccuracy and thus a greater need to smooth the data. Increasing the filter characteristics in such a manner serves to improve the reliability of the detection information.
However, neither Ernst nor Koike outright teach the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Yabushita teaches an autonomous moving body capable of identifying a collision prediction point, comprising:
in setting the filter characteristics, a predicted collision point, which is an intersection of the path of the own vehicle predicted in the current cycle in predicting a path of an own vehicle step and the path of the target object predicted in the current cycle in predicting a path of the target object step, estimates the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point,
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P." Yabushita further teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10." 
and in setting the filter characteristics, if the intersection of the path of the target object and the transmission direction of the search wave from the search device ... exists in the detection range, the detectable distance or the detectable time is estimated in accordance with the shorter one of the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point.
Yabushita teaches ([0064]): "More specifically, the control unit 15 first calculates a movement prediction path along which the moving obstacle B is expected to move based on the current position information and the moving direction information as well as the moving speed of the moving obstacle B... Then, the control unit 15 calculates the intersection point of the created traveling path R of the autonomous moving body 10 and the calculated movement prediction path of the moving obstacle B as a collision prediction point P." Yabushita further teaches ([0066]): "Next, the control unit 15 calculates a second passage time period during which the autonomous moving body 10 passes through the collision prediction point P (step S105). More specifically, the control unit 15 calculates a distance from the current position of the autonomous moving body 10 to the collision prediction point P. Then, the control unit 15 calculates a time T4 that the autonomous moving body 10 takes to arrive at the collision prediction point P by dividing the distance by the current speed of the autonomous moving body 10." The Examiner notes that the distance from the position of the target object to the intersection and the distance from the position of the target object to the predicted collision point are the same, as the predicted collision point is defined as the intersection in the claim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Yabushita to provide the determination of a predicted collision point and an estimation of the detectable time or the detectable distance in accordance with the distance from the position of the target object detected in the current cycle to the predicted collision point. Doing so would be advantageous, as identifying and measuring the distance to the predicted collision point serves to provide the vehicle with information that may assist in avoidance or mitigation procedures. For instance, detecting the distance based on the distance from the own vehicle to the target object provides the system with the amount of distance the vehicle has available to avoid the collision (e.g., through avoidance maneuvers).
However, neither Ernst, Koike, nor Yabushita teach a scenario in which the transmission direction of the search wave from the search device and the path of the target object are orthogonal. Kentley teaches a resilient safety system for a robotic vehicle, comprising:
...which are orthogonal to each other…
Kentley teaches ([0151]): "Further to FIG. 13A, an object 1334 having predicted location Lo may be approaching the autonomous vehicle 100 from one of its sides such that a trajectory Tav of the autonomous vehicle 100 is approximately perpendicular to a predicted object path of the object 1334." The Examiner notes that, when using front-facing RADAR as in Ernst and the vehicle is traveling in a forward direction, the transmission direction of the search wave would be parallel with the trajectory of the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Yabushita to incorporate the teachings of Kentley to provide a scenario in which the transmission direction of the search wave from the search device and the path of the target object are orthogonal. Utilizing the teachings of Kentley to account for such a scenario would be advantageous, as there are many common driving scenarios that meet the orthogonality requirement (e.g., cars arranged orthogonally at four-way stop signs or traffic lights). Given the likelihood of encountering such a scenario, it then follows that one of ordinary skill in the art would be motivated to account for orthogonal driving/detecting scenarios so as to enable detection, tracking, and avoidance to protect the own vehicle and its occupants.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst and Koike in view of Hiramatsu, and in further view of Grimm (US 2008/0097700 A1).

Regarding claim 15, Ernst and Koike teach the aforementioned limitations of claim 9. However, neither Ernst nor Koike outright teach the acquisition of detection information of the target object at the rear of the own vehicle. Hiramatsu teaches an autonomous travelling service vehicle, comprising:
the acquisition section acquires detection information of the target object at the rear of the own vehicle from the search device,
Hiramatsu teaches (Col. 8 lines 46 - 54): "The obstacle sensor 41 is provided in each of front and rear parts of the vehicle body of the autonomously traveling work vehicle 1… The obstacle sensor 41 provided in the rear part of the vehicle body is attached to a rear surface of a fender and detects an obstacle at the time of rearward traveling."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Hiramatsu to provide the acquisition of detection information of the target object at the rear of the own vehicle. Doing so would be highly advantageous, as it is often more difficult for drivers to anticipate their trajectory when traveling in reverse. Further, visibility for the driver is likely worse looking backwards rather than forwards due to the possible presence of blind spots within the vehicle interior. Enabling the system to detect behind the vehicle while reversing serves to alleviate these concerns.
However, neither Ernst, Koike, nor Hiramatsu outright teach a prediction of the own vehicle's path when the own vehicle moves backwards. Grimm teaches a collision avoidance system and method of aiding rearward vehicular motion, comprising:
and the own vehicle path prediction section predicts the path of the own vehicle when the own vehicle moves backward.
Grimm teaches ([0024]): "The CPBW module will perform a threat assessment function for any vehicle or object 16 that has been identified as intersecting if the host vehicle 12 is currently traveling in the reverse direction. The threat assessment algorithm is based on a time-to-intersection (TTI) equation that takes into account the predicted paths of the host vehicle 12 and object 16. The predicted rearward trajectory of the host vehicle 12 is the projected straight-line path as determined by GPS position coordinates, and/or sensory information."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst, Koike, and Hiramatsu to incorporate the teachings of Grimm to provide prediction of the own vehicle's path when the own vehicle moves backwards. Similarly to Hiramatsu, it would be advantageous to implement the teachings of Grimm, as it is often more difficult for drivers to anticipate their trajectory when traveling in reverse. Further, visibility for the driver is likely worse looking backwards rather than forwards due to the possible presence of blind spots within the vehicle interior. Enabling the system to predict the own vehicles' path while reversing serves to alleviate these concerns.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst and Koike in view of Kambe (US 2014/0350815 A1).
Regarding claim 16, Ernst and Koike teach the aforementioned limitations of claim 9. Ernst further teaches:
a vehicle control section, which executes a vehicle control of the own vehicle,
Ernst teaches (Col. 8 lines 5-10): "In a preferred embodiment of the system 100 using a forward looking sensor, the feedback subsystem 400 can change the velocity of a vehicle 102 invoking speed control such that a collision is avoided by reducing the relative velocities of the vehicles to zero or a number approaching zero."
However, neither Ernst nor Koike outright teach the execution of the vehicle control if it is determined that the own vehicle will collide with the target object and the distance or the time until the target object collides with the own vehicle becomes less than or equal to a threshold value. Kambe teaches a vehicle controller and a method for controlling a vehicle, comprising:
and if it is determined that the own vehicle will collide with the target object, and the distance or the time until the target object collides with the own vehicle becomes less than or equal to a threshold value, the vehicle control section executes the vehicle control.
Kambe teaches ([0160]): "The control unit 5 and the vehicle control section 30 as shown in FIG. 1 use the "obstacle" target data output from the target processing section 29 and a vehicle V1 speed signal output from the vehicle speed sensor 33 to estimate an expected time of collision between the "obstacle" and the vehicle V1. If the expected time of collision is a threshold ttc_th or less, the control unit 5 or the vehicle control section 30 controls the brake unit 36 connected to the vehicle control section 30 to perform braking of the vehicle so as to avoid a collision of the vehicle V1 against the "obstacle" (Step S25)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ernst and Koike to incorporate the teachings of Kambe to provide the execution of the vehicle control if it is determined that the own vehicle will collide with the target object and the distance or the time until the target object collides with the own vehicle becomes less than or equal to a threshold value. Doing so would be advantageous, as it allows the system to understand whether or not it would be possible to make a certain avoidance/mitigation maneuver. The threshold value in particular provides a benchmark of whether or not a given maneuver (one that has preferably been tested by the manufacturer or similar to determine maneuver length) should be performed in the remaining distance or time until the target object collides with the own vehicle. Such an implementation beneficially serves to mitigate overall damage by allowing for the determination of whether or not an avoidance/mitigation maneuver is possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irion et al. (US 2008/0272898 A1) teaches a method and device for warning of a collision, including evasion criteria based on a predetermined threshold. Ichiyanagi et al. (US 2008/0186224 A1) teaches an apparatus and method for ranging in a vehicle, including setting a maximum and minimum detection distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662